OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
y$;        iprt      roxu,        xuaiAf.trrtor
   6



       .   .      '%xb.6qU6nt t0 Bh6 Ori(iki.1iWU6nO6 6f .to&, .uOh
           s&OOk has bonn tl'WNt6lTad trOS tiEit to tit!36 to g6r.O¶iS
           derlgnated by the ..I& )a.J, Cswlef un2.~ th0 nrbm pm-
           uedure aa outlined 6bW6.   In saoh fneknoo, upon transfer
           Of     Rt0.k         frOf!l Oil6 p6?8Qfl         to    8nOthOr,      M6      a&.6      cueouted         by
           the .ri&lnal holdn oi the mtaak is rutomatloaUy    .~ooll&
           SwR not68 given by hold.78 of rto8% Ire not pelel  or‘rduoed
           from u&6 parlnolpd amount. Th? said 40 aharw of .teak u.
           St tha prsn6nt  tiw h.18 by p6r.W. URd.F the ..sw Oamli-
           tlo58 urd  8mk6 agrewmts  a8 r6floct64 h8r6habo+o.

                          "BY W3OhbtiM Of th6 8WFd Of DiI@6Ot.P8
                                                               Of th6
           ~r~Orat&tI                  bi.   J.   (bSir6)    t3.d.y  k..        b66a,      and     OOAtiAU6.
           CO be,     th.         ~8n.r.l         2WU6.Z      Ot ill
                                                    f&V6 p..kq. itorw
           8inor th6 rrutloa       of tha wPporrtlan.     By oorporate
           r.wluttan the said Et. J. (14iJco) Barley I. tEI.only pep...
           autimrl86d     to 8t.w Oh6.k.  OA the oorporat.aewunt Ml.-
           toIn. ln tb6 Pirat N5tlanalBank of Beamtoat,Text.
           Al80   by wrpor2te    mwlution    Y. J, (Ulke)   Caul8y I. lth.rls&
           aa& ampowmedtm%~otlata lea.. Irrthe name Or the .orp.r.tim
           *nd to pl.ugo tbs asnet                          42 th6 844          .W~X’RtiOA           .6 .6ll*t6F.l
           thOr6fOF.

                          “86OtlCM           16, AFti.l. 1, .? th6               T6X.U       ?atqUOr    CWtl’tbl
           AOt     in     port.        reeds      l8   f@llOW:
                    **F?o   peralt      8hall Be L*act*ato                       a
                                                                  oeqroralliaoml888
           th6  8-6    bo          ~AOO?pw~t6&&U&S     th6 hW0    Ot the       Rd                  stat6
           Unl68fz       1606t
                          at       fifty-oA6     u WE* (5X$) or the atwk         Of
           th6  OOF&aOr.tiOA       1. 0WA.d   J P’ ail  tbw    by                h8re   olt2s.n.who
           ?681dOd    wlthla tb6 Stat. t&VT8 JBUldl                t&60  X.8?. ..d
                                                                                 St
           who    pe.rwo           thr       ~an3~lflcatian.r.qulr.4 of other agplloanto
           tW     p6l’tnit..’

                   *Goa)~dorl:~~ the 6bbtia q!,;ot64 OxObfpt trw:  th6 Tsrem
           Liquor Control Act ad nll C.crt8 .A& elrouriraf.AeM      r8tat.d
           hexalnabovs, we &ball apyr6alrt6      ~OUS rnlmbl. oplricn      .n
           t!ss folloaln~~two gu6.tiW2.r

                          ‘1.     f5    t?hO B6aWuOAt            P.ck.ge     8tfOr0,     Ills.,     164$6li7
           qwlitiod              to apply for a~& obbrrla8 p+.krb* 8tots mtit.
                          "2. axp2ro
                                  tacopmisaga .twe paraita oulrrrntlfh.ld by
           fh     ~6suluont i'Wkn$6 *tore,     Ip.., oubjwt to r6ro6aticxl”r”
Ron,   2*rt   fad,      AamIalotr~tor
Fa3a L


       i8- OhUWn  that         th0 CWgUr8tO              QX&tUh43tiQJi       i0   122Om13r
       oanduoted,    thct           ra$ul,mr        Qorpaoto      praeobue        has not     boon
       foll.a*ed,OT that aorpofeto oad I~&ivldueltranoootisno
       have not hem dietlast. xt I8 roll lettlrdthot    006rto
       w  I~~DW the ri0tidn 0f 00otp~~tO 0fititJ in 0~0~   t0
       olroweat         mcza.*
                  iv0 gu0tO         rttxi10 POxO0           azd.opwut00,           050,   mp0~0-
tiono,pogoe 651-2 ana 1;
             "      iiotookbold*rrim lo prwtioally          oalo oma
    or a aor&siibn      a~8 treats tt as kirs 02ta oga 8oy h
    held lad%rSdurl!~    haponriblo for ell mote             truuotlwo
    uzsdor the law 0r l~#noy. . . x5 putmllar,          l o c l¶txQ2lla g
    etaokhaldorIO apt to be l4ontliiod         ritA 6bo urperot~r
    r h e a oeorporate loouto bus bearstroato8      by him a8 if they
    were his inditldtml)rropozty,         . . tlBvlourly, on0 Day not
    oloir tba larantagea aad at th oma tlam r*pr\dlat*the
    rooponoIbllltIeo    0r %A%* oorpQx*ta    ton of cprganlutlam.    ..
       xn ama,        rlriia tb0              e0rpomta     ronr of 0rgaai5di06              or l
       buolnrsaIo wailable to 6 LuIwmn ~~~QoxA 0 t&d rltb
       it th4 m~oipls or liaitealtabilltf,-         t&e aff8fx8a9
       #ho aarporntIoa IUrnl   br eawhotml $a l 2*tirto       my,
       and neitherindividualnor be mata omd.ltoeo wI21 be
       deprival    of their j&i rlgkta$ p a obuffliag;  of the lo&
       pcrroomlits~e    2r the clospozatim  o~4 Ite ooatrolla . . .*
            s00t1on 18 OS A&lol* 666, VorU~'@ Aunoh(i~     Temo
Poe81 Co&o, prohtbito tbr &matia& 08’l *rti$ $0 a OoxpQx~tlQn
w&ore 51%of lt6                    by 0s tIe*ao Of T8x80 Vbb
                 atook Is not ii*nred
hmo r001808 la,Toxao tar a pea4t0r   tkro6 taesr irrbfIlrte2~
ptsordingtha rlllrtg 0s his eppllarrtlok
                                       for pemltI ThIo see
EIO~ npplloo k, all oapasatioaa net sob@ bprlaum In OkIo
state under okarteror pasIt prior to Bwp8t Sk, 1935.
                  Th4 raotll         8tatwl         tn pur     lawhqr    re?oa ant          the
aorporationruntioned                 in par          LeOtox WRUshqtu04             Baaabe? 7,
1935, wtic?.iwas ~uboeqoentta                        Aue;u6t   1935; bkt tha tnr0
                                                               24,
(k0.r or tha da*               0r   tb4        0aaplst06b34 1~ UI albeak.

               Tbo Texu LlqaorCmtrof Beud or its admIniotrnW3x
ir outhorlwd te cunoelw        auapwa     liquos perri*, lrter aotlos
ma     hsaln(l,, on4 la the BlaBELm  cWUac4   by tho Texno Liqaor
Contra     cat,e!mnevrr,r~nrj otbM thhiago,       the paralbteeJmo




c
vlnlrted nny porieim                          of the Tatas Liquor Control Aot or he8
S&b    8tiy     fahc        07    ltliiclWd%Zl@      re~r4Ntlt~tiOll    01   BtdOWl&t     ifl
hla sp$loatiaa        for permit. (::erafibdiri~~o~81 and 3 of ?es-
tion 12 or im4sltr       666, verroo*% Amwitted     Tans renal Code.)
The terc "perorlttee*with rQferwm* to 8 r:o1*t1on 3f the t*xw
I.ly~or    Control   Jet covera    aandlnoludr~ the owmr or oua4m   of
the wjorlty        of the oarporate    UtOOk O? 8 @Ox~stiOn.    (8~
                        12 at Artiole646, V*menvr Aaaotatcrd
maMlri~lon 12 o? :,eotion
T4sa8 Fonal cc60.)
                   Vader         the fmotlsatstsd fn your letter it ia                   our
OplnlOZl~

                   1.        Your     first       qusnticcl   ithou    be mtnrcued      In the
negative,8nff tt                 ir so    aamerrd.
                       2.  Your ascon questlen shtsaldbs anaered                         la     tW
n?firv.atite,           and lt I8 00 imawera4.